DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the timely response filed 6-29-21.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 6-19-21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

4.	Acknowledgement is made of the amendment(s) to claims 1, 5-7, 8-12 and the cancellation of claim 4 in the response filed 6-29-21.

Allowable Subject Matter



5.	Claims 1-3, 5-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 1 Dichek et al teaches producing an eddy current and a smart alloy associated with a heating surface but does not anticipate nor render obvious the body comprising an interactive material that couples with the electromagnetic field and produces eddy currents to heat the body. 
  Regarding claim 2, Dichek et al does not anticipate nor render obvious a coil embedded within the faceplate wherein the coil generates an electromagnetic field that couples with the body to heat the body. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDRE J ALLEN/
Primary Examiner, Art Unit 2856